Citation Nr: 1419548	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-39 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for bilateral pes planus, claimed as foot problems.

2.  Entitlement to service connection for bilateral pes planus, claimed as foot problems.

3.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 2000 to November 2000, December 2003 to March 2005, June 2007 to August 2008, and December 2010 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, on behalf of the RO in Jackson, Mississippi.  The December 2009 rating decision, inter alia, declined to reopen claims of service connections for PTSD and bilateral pes planus.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

Although the RO did not reopen the Veteran's claims of service connection for PTSD and bilateral pes planus, the Board must also address the question of reopening before, if warranted, proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

The issue of entitlement to service connection for bilateral pes planus and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed October 2006 rating decision, the RO denied a claim of service connection for bilateral pes planus; no new and material evidence was received within one year of its issuance.

2.  The evidence submitted since the October 2006 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral pes planus.

3.  In an unappealed October 2006 rating decision, the RO denied a claim of service connection for PTSD; no new and material evidence was received within one year of its issuance.


4.  The evidence submitted since the October 2006 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2006 decision denying reopening of a claim of service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2.  The additional evidence received since the October 2006 decision is new and material, and the claim of service connection for bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The October 2006 decision denying reopening of a claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

4.  The additional evidence received since the October 2006 decision is new and material, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2006 rating decision, the RO denied service connection for PTSD and bilateral pes planus.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for bilateral pes planus was denied because the pes planus was found to have pre-existed service, and there was no evidence that it was permanently worsened as a result of his military service.  However, service treatment records from the Veteran's active duty and Reserve service show that he has since received physical profiles for severe flat feet.  See, e.g., physical profile from May 7, 2008.   Thus, this is new evidence that is also material, inasmuch as it indicates that his bilateral pes planus has been permanently worsened due to his active military service.  Therefore, these physical profiles are new and material and are sufficient to reopen the claim. 

The Veteran's claim of service connection for PTSD was denied there was no corroboration of the claimed stressor.  In 2010, however, the evidentiary standard for establishing the required in-service stressor was relaxed when the stressor claimed by the Veteran is related to the veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3); Notice, 75 Fed. Reg. 39,843 (July 13, 2010).  Here, the Veteran's October 2010 VA mental health examination indicates stressors related to hostile military activity that re consistent with the circumstances of the Veteran's service.  This is new evidence that is also material, 
as it relates to a previously unsubstantiated component of the claim.
Therefore, the October 2010 VA examination is new and material.  

New and material evidence having been received, the petition to reopen the claims of service connection for bilateral pes planus and PTSD is granted.  


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for pes planus is granted.

New and material evidence having been received, the petition to reopen a claim of service connection for PTSD is granted.


REMAND

The Board finds that additional development is required for both of the Veteran's claims.

First, there are outstanding service personnel and medical records.  Records from the Veteran's active duty service from June 2007 to August 2008 and December 2010 to February 2012 do not appear to be fully associated with the claims file.  This includes the Veteran's DD-214s, as only the record documenting his December 2003 to March 2005 active duty service appears in his claims file.  Therefore, all outstanding personnel and medical records, including outstanding records from the Veteran's service in the Army Reserve, need to be obtained.  

With regard to pes planus, this disability was noted on the Veteran's December 1999 Army Reserve enlistment examination report.  Consequently, the presumption of sound condition does not attach as to the Veteran's pes planus, and the issue is whether the preexisting pes planus was aggravated by service.  38 U.S.C.A. §§ 1111, 1153 (West 2002).  An examination is necessary to determine whether the Veteran's pes planus was aggravated by his active duty or any active duty for training.  

An October 2006 VA examination diagnosed the Veteran with PTSD, and PTSD is also mentioned, but not explained, in the Veteran's VA treatment records.  See, e.g., record from October 13, 2010.  However, the Veteran was not diagnosed with PTSD in his most recent VA examination, also in October 2010, or at any other time during the claims period.  Therefore, an examination is necessary to determine whether the Veteran has a current PTSD disability.  Moreover, the reopened claim should be expanded to consider all current psychiatric disabilities, including adjustment disorder, which has been noted in the clinical records.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).





Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding service personnel and treatment records of the Veteran, to specifically include records from his Army Reserve service and his active duty service of June 2007 to August 2008 and December 2010 to February 2012.

2.  Request the Veteran to identify any mental health treatment providers and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA mental health records.

3.  All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

4.  After the above has been completed, schedule the Veteran for VA examinations.  

A.  The RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's September 2006 VA mental health examination diagnosing PTSD, as well as other VA and service medical records noting such a diagnosis.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the Veteran's PTSD, as well as an explanation as to why other PTSD diagnoses of the Veteran are or are not probative.

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

B.  The RO should schedule the Veteran for an examination concerning his bilateral pes planus.  The claims folder, to include a copy of this Remand and the Veteran's service treatment records, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed. Any indicated studies should be performed.

The examiner should provide an opinion as to whether the Veteran's preexisting pes planus was at least as likely as not aggravated (i.e., permanently increased in severity) during active duty or active duty for training. A complete rationale for the opinion must be provided.

If aggravation is found, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's statements that his active service aggravated his pes planus, his physical profiles, and his entrance and separation examinations.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding aggravation.

In both examinations, if an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


